Case 2:18-cv-01582-CKJ Document 40-18 Filed 11/27/19 Page 1 of 7




           EXHIBIT R
             Case 2:18-cv-01582-CKJ Document 40-18 Filed 11/27/19 Page 2 of 7

Brzycki v. Harborview Medical Center and UW                                          Reid Stell

                                                                                      Page 1

               UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF WASHINGTON
         ______________________________________________________

         MARTHILDE BRZYCKI,             )
                            )
                Plaintiff(s), )
                            )
            vs.               ) 2:18-cv-01582-MJP
                            )
         HARBORVIEW MEDICAL CENTER, and )
         UNIVERSITY OF WASHINGTON,           )
                            )
                Defendant(s). )
         ______________________________________________________

              DEPOSITION UPON ORAL EXAMINATION OF

                    REID STELL

         ______________________________________________________

             Taken at 1111 Third Avenue, Suite 3000
                  Seattle, Washington




         DATE TAKEN: NOVEMBER 7, 2019
         REPORTED BY: PATSY D. JACOY, CCR 2348

                                 BUELL REALTIME REPORTING, LLC
                                  206.287.9066 l 800.846.6989

                                                                      22e749f3-9ac4-46d2-bbc9-a012c1ce9878
             Case 2:18-cv-01582-CKJ Document 40-18 Filed 11/27/19 Page 3 of 7

Brzycki v. Harborview Medical Center and UW                                          Reid Stell

                                                                                     Page 92

  1        A. Yes, and they did not require a diagnosis.
  2        Q. Okay. And in none of those sessions did you
  3      provide a diagnosis?
  4        A. Yes.
  5        Q. Okay. Now, your first session with
  6      Ms. Brzycki that was not in the KePRO EAP process was
  7      on January 11, 2017, correct?
  8        A. Correct.
  9        Q. And that is the first time that you actually
 10      provided an ICD-10 diagnosis, correct?
 11        A. Correct.
 12        Q. Now, did you do that because if you didn't you
 13      wouldn't be paid by Regence?
 14        A. Yes.
 15        Q. Okay. So, in other words, to ensure that you
 16      were paid by Regence and that your patient, your
 17      client, wasn't stuck with the bill, you had to put in
 18      something as an ICD-10 diagnosis?
 19        A. Yes.
 20        Q. Okay. And here you identified code as F4322.
 21      Is that adjustment disorder with anxiety under the
 22      ICD-10?
 23        A. Yes.
 24        Q. Okay. How did you reach that conclusion? How
 25      did you -- I'll ask it a better way. How did you come

                                   BUELL REALTIME REPORTING, LLC
                                    206.287.9066 l 800.846.6989

                                                                      22e749f3-9ac4-46d2-bbc9-a012c1ce9878
             Case 2:18-cv-01582-CKJ Document 40-18 Filed 11/27/19 Page 4 of 7

Brzycki v. Harborview Medical Center and UW                                          Reid Stell

                                                                                     Page 93

  1      to diagnose Ms. Brzycki with adjustment disorder with
  2      anxiety?
  3         A. At this point in my career I don't -- I
  4      recognize symptoms and fit them to a diagnosis based on
  5      experience.
  6         Q. Okay. What is adjustment disorder with
  7      anxiety? Obviously it's a diagnosis under the ICD-10,
  8      but what are the symptoms of -- what are the symptoms
  9      that you would see that would lead you to make that
 10      diagnosis?
 11         A. The symptoms include anxiety, sleeplessness,
 12      irritability, as a result of external conditions.
 13         Q. Did Ms. Brzycki have all of those symptoms?
 14         A. Yes.
 15         Q. Okay. Now, at this point you understood that
 16      Ms. Brzycki was seeing a primary care provider?
 17         A. Yes.
 18         Q. Okay. In the Procedure Notes section there's
 19      a reference to a PCP, right?
 20         A. Yes.
 21         Q. Okay. In fact, it says: Her PCP -- primary
 22      care provider -- advised her to take another month off.
 23      Is that right?
 24         A. Yes.
 25         Q. Okay. And did you know who her primary care

                                    BUELL REALTIME REPORTING, LLC
                                     206.287.9066 l 800.846.6989

                                                                      22e749f3-9ac4-46d2-bbc9-a012c1ce9878
              Case 2:18-cv-01582-CKJ Document 40-18 Filed 11/27/19 Page 5 of 7

Brzycki v. Harborview Medical Center and UW                                           Reid Stell

                                                                                    Page 119

  1      humiliation by managers at Harborview you don't have
  2      personal knowledge?
  3         A. Absolutely right.
  4         Q. Okay. And then below in Other Restrictions
  5      and Effects of Medication, I'll try this, it looks like
  6      you wrote: Client would be able to work at another UW
  7      facility?
  8         A. Yes.
  9         Q. Okay. And then there's a question below that
 10      it says: Anticipated duration of these restrictions.
 11      You wrote: Recommend immediate transfer?
 12         A. Yes.
 13         Q. And then next to the box it says: Are these
 14      restrictions medically necessary? You checked yes.
 15         A. Yes.
 16         Q. All right. So let me see if I get this
 17      straight. As of July 12, 2017, when you completed this
 18      form, you were representing to the university that
 19      Ms. Brzycki could not at that time perform the
 20      functions of her job?
 21         A. Yes.
 22         Q. Okay.
 23         A. In the environment where she currently worked.
 24         Q. Okay. But you were also indicating that --
 25      you were recommending a medical leave of absence

                                     BUELL REALTIME REPORTING, LLC
                                      206.287.9066 l 800.846.6989

                                                                       22e749f3-9ac4-46d2-bbc9-a012c1ce9878
             Case 2:18-cv-01582-CKJ Document 40-18 Filed 11/27/19 Page 6 of 7

Brzycki v. Harborview Medical Center and UW                                          Reid Stell

                                                                                   Page 120

  1      starting July 15, 2017 to an unknown end date?
  2        A. Yes.
  3        Q. Okay. And you were also recommending an
  4      immediate transfer to a different job?
  5        A. Yes. Those seem like two different
  6      recommendations, don't they?
  7        Q. Right. So what -- what -- were you
  8      recommending both that she be put on medical leave for
  9      this job and that the UW find her a different job?
 10        A. No. I was recommending one or the other.
 11        Q. Okay. And you were letting the university
 12      make that decision?
 13        A. I had no control over their decision.
 14        Q. Okay. All right. Why were you recommending
 15      on July 12, 2017 that she go on a medical leave of
 16      absence?
 17        A. To get her out of that environment.
 18        Q. Okay. Why were you recommending as an
 19      alternative that she be transferred to a different job
 20      or a different UW facility?
 21        A. To get her out of that environment.
 22        Q. Okay. Whose idea was it that as of July 15,
 23      2017, Ms. Brzycki go on a medical leave of absence; was
 24      it hers or yours?
 25        A. It was -- I guess you could say it was a

                                  BUELL REALTIME REPORTING, LLC
                                   206.287.9066 l 800.846.6989

                                                                      22e749f3-9ac4-46d2-bbc9-a012c1ce9878
             Case 2:18-cv-01582-CKJ Document 40-18 Filed 11/27/19 Page 7 of 7

Brzycki v. Harborview Medical Center and UW                                          Reid Stell

                                                                                   Page 170

  1                CERTIFICATE
  2
  3      STATE OF WASHINGTON )
                   )
  4      COUNTY OF KING   )
  5
  6               I, Patricia D. Jacoy, a Certified
  7      Shorthand Reporter in and for the State of Washington,
  8      do hereby certify that the foregoing transcript of the
  9      deposition of REID STELL taken on November 7, 2019 is
 10      true and accurate to the best of my knowledge, skill
 11      and ability.
 12
 13
 14                     __________________________________
 15                     Patricia D. Jacoy, CSR 2348
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                                    BUELL REALTIME REPORTING, LLC
                                     206.287.9066 l 800.846.6989

                                                                      22e749f3-9ac4-46d2-bbc9-a012c1ce9878
